Taylor, C.
Plaintiff appealed from an order dissolving a temporary injunction, and the sole question for decision is whether she established such a clear right to the injunction that the trial court exceeded its judicial discretion in vacating it.
Plaintiff leased five lots in the city of Minneapolis to defendant for the purpose of removing sand and gravel therefrom, in consideration of specified payments to be made by defendant. She brought this action to cancel the leases and to enjoin defendant from removing any more sand or gravel from the lots on the ground that he had defaulted in his payments, that he had failed to remove waste material as required by the contract, and that he was insolvent. A temporary injunction was granted without prejudice to the right *392to move to vacate it. Soon thereafter, upon the motion of defendant based upon his answer and certain supporting affidavits, the court made the order from which the appeal is taken. The facts asserted by plaintiff are denied by defendant, and the case falls within the well-established rule that this court will not interfere with the action of the trial court in granting or refusing a temporary injunction, where the evidence as to the facts is conflicting and no irreparable injury impends. A statement of the rule and a reference to many cases applying it will be found in Minneapolis Gaslight Co. v. City of Minneapolis, 123 Minn. 231, 143 N. W. 728.
Order affirmed.